Appeals from the Supreme Court of *871Oklahoma. The appeals are dismissed for want of jurisdiction. § 237 (a), Judicial Code, as amended, 28 U. S. C. § 344 (a). Treating the papers whereon the appeals were allowed as petitions for writs of certiorari as required by § 237 (c) of the Judicial Code, as amended, 28 U. S. C. § 344 (c), certiorari is granted.
The Solicitor General is requested to file a brief as amicus curiae.
Mac Q. Williamson, Attorney General of Oklahoma, Fred Hansen, Assistant Attorney General, and R. F. Barry for appellant.